Deen, Presiding Judge.
The sole issue in this appeal from the grant of summary judgment is whether one Thomas Pickett acted as agent for appellants when he assumed a debt to the Federal Land Bank. We find that the record contains a notarized document signed by appellants which sets forth Pickett’s agency as to the property in question and is dated August 7, 1975. Pickett took title to the property in June 1974, and the deed contains the assumption of the debt to the Federal Land Bank. The agency agreement states that it is the reduction into writing of the prior existing oral agreement between Pickett and the appellants and that Pickett took title to the property in his own name individually as agent for the appellants. The trial court did not err in granting summary judgment in favor of appellee.

Judgment affirmed.


Banke, J., concurs. Carley, J., concurs specially.